Title: [Diary entry: 27 May 1788]
From: Washington, George
To: 

Tuesday 27th. Thermometer at 68 in the Morning—69 at Noon And  at Night. Clear day, with the Wind at North in the Morning, and very fresh from So. W. all the remaining part of the day. Rid to all the Plantations. In the Neck. Two harrows were preparing for, and putting in Buck Wheat. Seven plows and one harrow—Weeding Corn & preparing for the reception of Potats. between the Rows—the other hands replanting of Corn. Finished planting of Pease here yesterday—the last  rows of which, No. side were of the small round Gentleman Pease. The others (except the 3 rows formerly noted—one of Fairfax’s Sort, & two of Mrs. Dangerfields) were of the large and early blackeye. Planted pumpkins between the Pease & Corn. At Muddy hole, The Plows and Harrow were as usual at Frenchs—all the other hands, with three Women from French’s, were hoeing balks in the New ground. The Irish Potatoes at this place were all up, and few or none missing; but do not look very flourishing. The Artichokes (Jerusalem) on the contrary were very much missing. At Dogue run—The Plows and Harrows were at Work in the Corn preparing for the reception of Potatoes; but the latter being

employed yesterday to put in the Oats, the Women this forenoon were engaged in Hoeing up the Swamp in the Middle Meadow, till they (that is the harrows) could make way for them again. At Frenchs—The Plows, Harrows and Cart, at work as on yesterday, the overseer, one woman and a boy were replanting Water Mellons &ca. Three women as before mentioned were in the N. Ground. Set the Ditchers yesterday to levelling the dirt which remained by the sunk fence in front of the Mansion House. Doctr. Stuart and family went away after breakfast.